A FF1 RM; Opinion issued October 31, 2012.




                                               In 11w
                                tutrt nf i\pirzt1
                         Fifth itrirt uf Irxaa at Oa11a
                                       No. 05-11-00557-CR


                          DARYL KENNETH WILLIAMS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee


                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F-1056972-L


                              MEMORANDUM OPINION
                           l3efore Justices Moseley, I ilirnore, and Myers
                                    Opinion By Justice Fillmore

        A jury found appellant Daryl Kenneth Williams guilty of the third degree felony offense of

hinderinL apprehension ofa felon. The trial court sentenced Williams to two years’ imprisonment,

suspending the sentence and placing Williams on two years’ community supervision. In his sole

issue on appeal. Williams contends that the evidence was insufficient to support his conviction. We

affirm the trial court’s judgment.

                                           Backgro tin (I

       On the morning of June 1 7, 2010, FBI agents assigned to the bureau’s gang task force and

Dallas Police Department officers assigned to the departments gang unit task force (collectively

referred to as “task force members”) were working jointly to serve felony aggravated assault arrest
warrants on two gang members. An arrest warrant was served on one of the gang members at his

residence, and he was taken into custody. The task force members then turned their attention to the

other gang member, Jeffrey Alexander, Alexander is Williams’s brother. Task force members went

to the residence of one of Alexander’s girlfriends, Amber Clark, to attempt service of the warrant

on Alexander. Alexander was not found at Clark’s residence. Task force members then proceeded

to the residence of Alexander’s mother, Wilma Faye Williams. Williams and Alexander’s sister,

Shadariann Williams, also lived at Wilma’s apartment.

       At Wilma’s apartment, task force members spoke with Shadariann.               According to

Shadariann, Alexander arrived at Wilma’s apartment around 8:00 p.m. or 9:00 p.m. the night before.

She believed Williams arrived home from work about midnight. As far as Shadariann knew,

Alexander was at the apartment when Williams came home from work. While at the apartment, task

force members also spoke with Williams. Williams was informed the task force had an arrest

warrant for a felony offense to be served on Alexander. Williams told Detective Joseph Markulec

that he had been at the apartment all morning, he had not seen Alexander, and he did not know where

Alexander was. Williams was cooperative, and the task force members believed what Williams told

Markulec.

       In their search of Wilma’s apartment, task force members did not find Alexander. Wilma’s

bedroom door was locked, and the task force was unable to gain access to Wilma’s bedroom.

According to Shadariann, Wilma had the only key to unlock the bedroom door, and had spent the

night away from home. Wilma was not at home that morning.

       Task force members left Wilma’s apartment and proceeded to the residence of another

girlfriend of Alexander, Shenqua Leadon, at an adjacent apartment complex. Alexander was not

found at Leadon’s apartment. While Markulec and FBi special agent Lori Gibbs interviewed




                                               —2—
Lea(IOTI, she answered her telephone. Leadon alerted Markulec that the caller was Alexander. and

Leadon allowed Markulec to hold his ear near the telephone to hear Alexander’s conversation with

Leadon, Gibbs wrote (lo\\n the telephone number of the incoming call to Leadon’s      phone.


       The task torce members then left Leadon’s apartment and returned to Wilma’s apartment,

where they once again came in contact with Williams. Markulec explained to Williams that they had

returned looking fhr Alexander and they believed Alexander was in Wilma’s bedroom. Williams

again stated ,\lexander was not at Wilma’s apartment and he did not know where Alexander was

located. Williams was cooperative at this point and allowed the task force to enter the apartment and

look lhr Alexander. The task force members di(1 not locate Alexander in the apartment. Again,

Wilma’s bedroom door was locked.

       On her telephone, Gibbs dialed the telephone number of the call received by Leadon, and a

telephone immediately rang in Williams’s bedroom. Williams stated. “That is my phone.” The

ringing cellular phone on Williams’s bed was seized by the task three. There was a picture of

Williams on the front of the cellular phone. Williams’s cellular phone was locked with password

protection. Markulec questioned Williams about his telephone being used to call Leadon, and

Williams became belligerent and combative and began shouting profanities, Because he would not

stay in one place and was pacing back and forth, Williams was handcuffed to ensure officer safety.

       After securing the cellular phone that was used to call Leadon, task force members were

convinced Alexander was in his mother’s locked bedroom. Markulec telephoned Wilma and

requested she return to her apartment and unlock her bedroom door. For approximately two hours,

task force members waited for Wilma to return and unlock her bedroom door. Williams was

released from handcuffs, and he left the scene in his car. Shadariann also left the apartment.

        When Wilma did not return to her apartment, Markulec and Detective Antonio Aleman left
\Vilma’s apartment to go to the police station and prepare a search warrant lor Wilma’s bedroom to

he presented to a judge for signature. other task lbrce members remained stationed in front of

Wilma’s locked bedroom door.

        Williams returned to the apartment complex parking lot in his car. I-Ic got out of his car and

was playing loud music. lie was shouting prolamlies at task fircc members who remained on the

premises. Williams was also shouting at his aunts who were standing in the parking lot, because he

did not appreciate his aunts cooperating with the task force. FBI special agent Michael Hillman

advised Williams he was free to stay or to leave, but he could not stay and continue to shout.

Williams again left the parking lot in his car.

        Hilirnan began speaking to Alexander through the locked bedroom door. [-human advised

Alexander that officers had gone to obtain a search warrant. 1—human told Alexander that it was

going to become necessary to obtain special weapons and tactics (SWAT) team assistance at the

scene, and the SWAT team would likely lire tear gas into the apartment and treat Alexander as a

barricaded person. The bedroom door would likely be torn down and Wilma’s apartment damaged.

After about fifteen minutes, Alexander spoke through the door to Hillman. Hillman told Alexander

that his grandmother had arrived at the scene and was worried about him. Alexander opened the

bedroom door, surrendered, and was placed under arrest.

        Williams again returned to the parking lot. Hillman went to the parking lot to advise

Alexander’s grandmother that Alexander had come out of the bedroom. Williams was still upset and

yelling at his relatives for their cooperation with the task force.

        Hiliman telephoned Markulec and Aleman to tell them Alexander had been taken into

custody and to request they return to the scene. Markulec and Aleman returned to the apartment

complex. They made a decision to arrest Williams at the scene for hindering apprehension of a
lelon. During his arrest, Williams was uncooperative and combative and pushed pushing Markulec

into a parked vehicle,

        Based on everything they observed that day, Hiliman and Aleinan believed Williams allowed

Alex ander to remain in the apartment to avoid being served with the warrant and arrested. They also

believed Wilhams allowed Alexander to         use   Williams’s cellular phone to avoid being apprehended.

        The jury found Williams guilty ol the offense of hindering apprehension ofa felon. The trial

court sentenced Williams to two years’ imprisonment, suspending the sentence and placing Williams

on two years’ community supervision. Williams filed this appeal of his conviction.

                                     Sufliciency of (he ividence

        In his sole issue on appeal. Williams challenges the sufliciencv of the evidence to support

his conviction because there was insufficient evidence Williams knew or had reason to believe

Alexander was    in   Wilma’s locked bedroom or elsewhere in the apartment. Therefore, Williams

asserts, no reasonable jury could conclude beyond a reasonable doubt that Williams harbored,

concealed, or provided aid to another in avoiding arrest or effecting escape.

        We review the    sufficiency of the   evidence under the   standard set   out in Jackson v. Viiginia,

443 U.S. 307 (1979). Adames v. State, 353 S.W.3d 854, 859 (Tex. Crim. App. 2011), cert. denied,

132 S. Ct. 1763 (2012). We examine all the evidence in the light most favorable to the verdict and

determine whether any rational trier of fact could have found the essential elements of the offense

beyond a reasonable doubt. Jackson, 443 U.S. at 3i9; Adaines, 353 S.W.3d at 860. This standard

recognizes “the responsibility of the trier of fact fairly to resolve conflicts in the testimony, to weigh

the evidence, and to draw reasonable inferences from basic facts to ultimate facts.” Jackson, 443
U.S. at 319; see a/so Adurnes, 353 S.W.3d at $60. The jury, as the fact finder, is entitled to judge

the credibility of the witnesses, and can choose to believe all, some, or none of the testimony
presented by the parties. Chambers v. Stale, 805 S.W.2d 459,461 (Tex. Crim. App. 1991). We

defer to the jury’s detenninations of witness credibility and weight of the evidence, and may not

substitute our judgment for that of the fret finder. See Brooks v. State, 323 S.W.3d 893,899 (Tex.

Crim. App. 2010) (plurality op.); King v. State, 29 S.W.3d 556, 562 (fez.. Crim. App. 2000) (in

conducting legal sufficiency analysis, appellate court “may not re-weigh the evidence and substitute

our judgment for that ofthe jury”).

           In evaluating a sufficiency claim, we consider all evidence presented to the jury, regardless

of whether it was properly or improperly admitted. Clayton v. State, 235 S.W.3d 772, 778 (Tex.

Crim. App. 2007). “Circumstantial evidence is as probative as direct evidence in establishing the

guilt of an actor, and circumstantial evidence alone can be sufficient to establish guilt” Flooper v.

State, 214 S.W.3d 9,13 (fez.. Crim. App. 2007).

           A person commits the offense of hindering the apprehension of a felon if, with intent to

hinder the arrest, prosecution, conviction, or punishment of another for an offense, he harbors or

conceals the other. Tot. PENAL CODE ANN. § 38.05(aXl) (West 2011).’ Whether the defendant

possessed such an intent must ordinarily be established by circumstantial evidence. King v. State,

76 S.W.3d 659,661 (fez. App.—Houston [14th 1)1st.] 2002, no pet.); see also Patrick v. State, 906

S.W.2d 481,487 (Tat. Crim. App. 1995) (intent may be inferred from the acts, words, and conduct

of the accused).

           Williams argues the evidence is insufficient to show he knew or had reason to believe

Alexander was in his mother’s locked bedroom or elsewhere in the apartment The evidence

indicates that when task force members first came to Wilm&s apartment, Williams told the officers


            An offense under section 38.05 isathird degree felony “ifthe person who is ha,bored, concesIed provided with a means of avoiding sweat
or efiheting acape, or wamod ofdiscove.yorappreltension is under arrest for, charged with, or convicted ofa felony.” lfl PENAL Cove ANN. *
38.05(4




                                                                     -6-
that he had heeti m the apartment all morning, he had not seen Alexander, and he did not know

where Alexander was, However, Alexander placed a telephone call to Leadon on Williams’s cellular

phone later that morning and. when task lbrce members returned to Wilma’s apartment, that

telephone was in Williams’s bedroom.         Despite Williams’s cellular phone being utilized by

Alexander to call Leadon, Williams continued to deny to task force members that he had seen

Alexander that morning and that Alexander was present at the apartment. The jury could have

reasonably interred that in order br Williams’s cellular phone to have been used by Alexander to

call Leadon, Williams would have had to unlock the password protection or provide Alexander the

password, Further, the jury could have reasonably inftrred that the locked bedroom door had to have

been opened and Williams’s phone provided to Alexander for his use in making the call to Leadon.

Alexander was either outside Wilma’s bedroom when he placed the call to Leadon and returned to

Wilma’s bedroom after making the call, or Alexander was inside Wilma’s bedroom when he made

the call to Leadon and returned Williams’s cellular phone before relocking himself in Wilma’s

bedroom.

       The jury heard all the testimony. It was the role of the jury to resolve conflicts in the

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts. See Jackson. 443 U.S. at 319; Brooks, 323 S.W.3d at 899. Reviewing all the evidence in the

light most favorable to thejury’s verdict, we conclude a rational jury could reasonably find fi’om the

evidence presented here that the essential elements of hindering apprehension of a felon were

established beyond a reasonable doubt. See Jackson, 443 U.S. at 3 19; Adames, 353 S.W.3d at 860.

We resolve Williams’s sole issue against him.
      We affirm the trial court’s judgment.


                                                    ROBERT M. FILLMORE
                                                    JUSTICE

Do Not Publish
TEX. R. An. P.47

I 10557F.U05




                                              -8-
                              Qtuiirt øf Apprt1a
                       iifth Thtrict tif       at Ja1hui

                                      JUDGMENT
DARYL KENNETH WILLIAMS, Appellant                  Appeal from the Criminal District Court No.
                                                   5 of Dallas County, Texas, (Tr.CLNo. F
No. 05-I 1-00557-CR          V.                    1056972-L).
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS. Appellee                       Justices Moseley and Myers participating.


       Based on the Courts opinion of this (late, the judgment of the trial court is AFFIRMED.



Judgment entered October 31. 2012.




                                                  ROBERT M. FILLMORE
                                                  JUSTICE